
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Yarmuth (for
			 himself and Mr. Jones) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to contributions and expenditures with respect to
		  Federal elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Financial expenditures, or in kind
				equivalents, with respect to a candidate for Federal office, without regard to
				whether or not a communication expressly advocates the election or defeat of a
				specified candidate in the election, shall not constitute protected speech, as
				guaranteed by this Constitution or any amendment to this Constitution.
					2.Congress shall have the power to enact a
				mandatory public financing system to provide funds to qualified candidates in
				elections for Federal office, which shall be the sole source of funds raised or
				spent with respect to Federal elections.
					3.Congress shall set forth a legal public
				holiday for the purposes of voting in regularly scheduled general elections for
				Federal
				office.
					.
		
